Motion by the respondent Jerem O’Sullivan for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 13, 1976. By opinion and order of this Court dated August 28, 1995, the respondent was disbarred, effective immediately, upon tendering his resignation (see Matter of O’Sullivan, 214 AD2d 30 [1995]). By decision and order on motion of this Court dated October 8, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney, including, but not limited to, his activities as a title closer and whether he engaged in the practice of law. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Jerem O’Sullivan is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Jerem O’Sullivan to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Fisher and Florio, JJ., concur.